DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

1.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2.	Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
3.	Claim 1, line 4 recites “logical formula.” This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification in paragraph [0055], “FIG. 3 shows the DAG form 300 of the formula ∀A, B, C (p(A)∧q(B, f(A))∧q(C,f(A))).Math.r(A, B). ” shows a form of the formula, which  making the specification not providing any clear definition to this phrase, rendering the metes and bounds of the claim unclear.
4.	Claim 2, line 2 recites “logical formula.” This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification in paragraph [0055], “FIG. 3 shows the DAG form 300 of the formula ∀A, B, C (p(A)∧q(B, f(A))∧q(C,f(A))).Math.r(A, B). ” shows a form of the formula, which  making the specification not providing any clear definition to this phrase, rendering the metes and bounds of the claim unclear.
5.	Claim 7, line 2 recites “software.” This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to this phrase, rendering the metes and bounds of the claim unclear.
6.	Claim 13, line 6 recites “logical formula.” This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification in paragraph [0055], “FIG. 3 shows the DAG form 300 of the formula ∀A, B, C (p(A)∧q(B, f(A))∧q(C,f(A))).Math.r(A, B). ” shows a form of the formula, which  making the specification not providing any clear definition to this phrase, rendering the metes and bounds of the claim unclear.
7.	Claim 14, line 2 recites “conjuncture formula, and a premise formula.” This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to this phrase, rendering the metes and bounds of the claim unclear.
8.	Claim 16, line 8 recites “logical formula.” This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification in paragraph [0055], “FIG. 3 shows the DAG form 300 of the formula ∀A, B, C (p(A)∧q(B, f(A))∧q(C,f(A))).Math.r(A, B). ” shows a form of the formula, which  making the specification not providing any clear definition to this phrase, rendering the metes and bounds of the claim unclear.
9.	Claim 17, line 4 recites “conjuncture formula, and a premise formula.” This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to this phrase, rendering the metes and bounds of the claim unclear.
10.	Claim 21, line 2 recites “software specification.” This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification does not provide any clear definition to this phrase, rendering the metes and bounds of the claim unclear.
11.	Claim 25, line 7 recites “logical formula.” This claim language, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation. The specification in paragraph [0055], “FIG. 3 shows the DAG form 300 of the formula ∀A, B, C (p(A)∧q(B, f(A))∧q(C,f(A))).Math.r(A, B). ” shows a form of the formula, which  making the specification not providing any clear definition to this phrase, rendering the metes and bounds of the claim unclear.
12.	dependent claims 3-6, 8-12, 15, 17-20, and 22-24 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph at least for being dependent rejected claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA )

Conclusion 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHIM MEROUAN whose telephone number is (571)270-5254.  The examiner can normally be reached on Monday to Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kent Chang can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDERRAHIM MEROUAN/Primary Examiner, Art Unit 2619